Title: To James Madison from Sylvanus Bourne, 14 December 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


14 December 1801, Amsterdam. Transmits suggestion of Hubbard, one of the bankers of the U.S., who proposed “the legalization by our Consuls of the Powers of Attorney which accompany the transfer of our public funds from one person to another in foreign places, as an arrangement that would serve to give a little emolument to the Consular Officer without burthening the public Chest—& that would at the same time fall chiefly on foreigners.”
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
